FIRST ACTION INTERVIEW PILOT PROGRAM PRE-INTERVIEW COMMUNICATION:
EXPANDED DISCUSSION/COMMENTARY
Status of Claims
This action is in reply to the application filed on 26 October 2020, and the first action interview enrollment request received on 26 October 2020.  This communication represents the First Action Interview Pilot Program Pre-Interview Communication. The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-20 are original / previously presented.
Claims 1-20 are currently pending and have been examined.

Priority
The application 17/080,442 filed on 26 October 2020 claims priority as a continuation of US patent application 16/151,121 filed on 3 October 2018 (now patent 10,817,826); as a continuation of US patent application 13/913,198 filed on 7 June 2013 (now patent 10,078,810), US patent application 13/913,066 filed on 7 June 2013 (now patent 10,078,810), US patent application 13/913,171 filed on 7 June 2013 (now patent 10,089,596); as a continuation of US patent application 13/326,750 filed on 15 December 2011; as a continuation of US patent application 12/616,183 filed on 11 November 2009 (now patent 8,108,259); as a continuation of US patent application 11/460,268 filed on 27 July 2006 (now patent 7,765,131); as a continuation of US patent application 11/425,333 filed on 20 June 2006 (now patent 7,657,466); and claims priority from US provisional patent application 60/692,849 filed on 21 June 2005, US provisional patent application 60/701,712 filed on 22 July 2005, and US provisional patent application 60/750,684 filed on 14 December 2005.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 28 December 2020 have been acknowledged by the Office.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Item #1 in Pre-Interview Communication
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20:
Step 1:
Claims 1-6 recite a method; and claims 7-13 recite a system.  Since these claims recite either a process, machine, manufacture, or composition of matter, these claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  
	Claims 14-20 recite a computer storage media. The claims do not recite a process, machine, manufacture, or composition of matter, and do not satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  However, the claim can be amended to fall within a statutory category. See MPEP 2106.04(II). Analysis proceeds to Step 2A prong one.
Step 2A – Prong One:
Claim(s) 1-20 recite an abstract idea. Independent claim 1 recites attaching a shipping label to the package indicating the delivery address, the shipping label comprising machine readable indicia that provides access to the consignee profile record; the set of delivery instructions having been added to the consignee profile record in response to a communication to the consignee that the package is to be delivered to the delivery address; delivering the package to the delivery address in accordance with the set of delivery instructions, the set of delivery instructions being displayed when the package is being delivered to the delivery address.  Independent claims 7 and 14 recite communicating to a consignee an indication that a package is to be delivered to a delivery address associated with the consignee; receiving from the consignee a set of delivery instructions for the delivery address, the set of delivery instructions received in response to the communication to the consignee; storing the set of delivery 
The limitations of attaching a shipping label, the set of delivery instructions having been added to the consignee profile record via a[n] application in response to a communication to the consignee that the package is to be delivered to the delivery address; delivering the package to the delivery address in accordance with the set of delivery instructions, the set of delivery instructions being displayed via a graphical user interface of the portable computing device when the package is being delivered to the delivery address; communicating to a consignee an indication that a package is to be delivered to a delivery address associated with the consignee; receiving from the consignee a set of delivery instructions for the delivery address, the set of delivery instructions received from a[n] application  in response to the communication to the consignee; and storing the set of delivery instructions in a consignee profile record associated with the consignee are a method of organizing human activities.  For instance, the claims are similar to a delivery service representative labeling a package and informing a recipient of the incoming package, receiving delivery instructions from the recipient and managing the instructions as a profile, and then informing the delivery person of the delivery instructions for delivery. Other than reciting generic computer components, such as one or more processors, one or more computer storage media, application, a graphical user interface of the portable computing device nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (i.e. fundamental economic principles or practices, commercial interactions, business relations; managing personal behavior or relationships or interactions between people, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
The mere recitation of generic computer components (e.g. one or more processors, one or more computer storage media, application, a graphical user interface of the portable computing device) does not take the claims out of methods of the organizing human activity grouping. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:

Next, the additional element of a web-based application in the limitations does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. Internet), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Hence, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional elements of accessing and its steps of accessing a consignee profile record to identify a delivery address for a consignee of a package are recited at a high level of generality (i.e. as a general means of gathering data for delivering), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Note that there are no particular technical steps regarding accessing more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional elements of scanning / receiving and its steps of scanning the machine readable indicia of the shipping label with a portable computing device after the package is routed to the delivery address via a final delivery vehicle; in response to scanning the machine readable indicia, receiving at the portable computing device a set of delivery instructions for the delivery address are recited at a high level of generality (i.e. as a general means of gathering data for delivering), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the portable computing device (generic computer) is only being used as a tool 
While identified in Step 2A Prong One as a method of organizing human activity, note that storing the set of delivery instructions in a consignee profile record associated with the consignee is also recited at a high level of generality (i.e. as a general means of storing data for delivery instructions), and amounts to mere electronic record keeping / storing data, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Note that there are no particular technical steps regarding storing more than using computers as a tool to perform an otherwise manual process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of providing / query receiving and its limitations providing the set of delivery instructions to a portable computing device, the set of delivery instructions provided in response to a consignee profile record query received by the portable computing device are recited at a high level of generality (i.e. a general means of retrieving and outputting / transmitting delivery instructions), and amounts to mere retrieving and transmitting / outputting of data, which are forms of extra-solution activity.  See MPEP 2106.04(d) and 2106.05(g). Furthermore, the portable computing device (generic computer) is only being used as a tool in the providing / query receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding providing / query receiving more than using computers as a tool. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (e.g. one or more processors, one or more computer storage media, application, a graphical user interface of the portable computing device); and adding high-level extra-solution and/or post-solution activities (i.e. data gathering, data storage, 
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors, one or more computer storage media, application, a graphical user interface of the portable computing device with attaching, add[ing] / storing, communicating, receiving delivery instructions from the assignee, delivering, displaying amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element regarding the web-based application does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. Internet). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h). See the Applicant’s specification ¶[0034], ¶[0041], ¶[0044] describing the additional element of receiving delivery instructions which are added via a website at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the accessing are recited at a high level of generality (i.e. as a general means of gathering data for delivering), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. Symantec), using a telephone for image transmission (TLI Communications), storing and retrieving information in memory (Versata; OIP Techs). 
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the scanning / receiving are recited at a high level of generality (i.e. as a general means of gathering data for delivering), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. portable computing device) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these scanning / receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), storing and retrieving information in memory (Versata; OIP Techs), electronically scanning or extracting data from a physical document (Content Extraction). Hence, these limitations do not provide an inventive concept.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the elements regarding the storing are recited at a high level of generality (i.e. as a general means of storing data for delivery instructions), and also amount to mere electronic record keeping / storing data, which is a form of insignificant extra-solution activity. The same analysis applies Alice), storing and retrieving information in memory (Versata; OIP Techs). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the providing / query receiving are recited at a high level of generality (i.e. as a general means of retrieving and outputting / transmitting delivery instructions), and amounts to mere retrieving and transmitting / outputting of data, which are forms of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. portable computing device) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these providing / query receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering, outputting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), storing and retrieving information in memory (Versata; OIP Techs). See the Applicant’s specification ¶[0099] describing the additional element of querying the database and conveying the information to the delivery personnel at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities ‘applied’ by generic / general purpose computers,  
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1, 7, and 14, and further considering the addition of dependent claims 2-6, 8-13, and 15-20. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claims 2, 9, 16: The limitations wherein the set of delivery instructions is added to the consignee profile record on a same day the package is delivered (claim 2) and wherein the set of delivery instructions is received and stored on a same day the package is delivered to the delivery address (claim 9, claim 16) merely narrows the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 3, 10, 17: The limitation storing the set of delivery instructions in the consignee profile record as a record for only the delivering of the package is further directed to a method of organizing human activity (i.e. fundamental economic practice, commercial interactions, agreements in the form of contracts, managing personal behavior or relationships or interactions between people, following rules or instructions) as described in the independent claim. In addition, this storing limitation is also claimed at a high level of generality and represents the extra-solution activity of data storage, which is not a practical application or significantly more; and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 4, 11, 18: The limitation storing the set of delivery instructions in the consignee profile record as standing instructions for all future deliveries is further directed to a method of organizing human activity (i.e. fundamental economic practice, commercial interactions, agreements in the form of contracts, managing personal behavior or relationships or interactions between people, following rules or instructions) as described in the independent claim. In addition, this storing limitation is also claimed at a high level of generality and represents the extra-solution activity of data storage, which is not a practical application or significantly more; and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 5, 12, 19: The limitation wherein the set of delivery instructions includes a signature waiver authorizing the package to be delivered to the delivery address without an in-person signature merely narrows the previously recited abstract idea limitations.  For the reasons described 
Dependent claims 6, 13, 20: The limitation flagging a specific date associated with the set of delivery instructions in the consignee profile record, wherein the set of delivery instructions is received at the portable computing device on the specific date based on the flagging is further directed to a method of organizing human activity (i.e. managing personal behavior, following rules or instructions) as described in the independent claim. The recitation of the portable computing device is a computer recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  In addition, flagging and receiving are also claimed at a high level of generality and represent the extra-solution activities of data storage and transmitting data, which are not a practical application or significantly more; and represent computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), a computer receives and sends information over a network (buySAFE), electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 8, 15: The limitation wherein the consignee profile record query is received by the portable computing device in response to the portable computing device scanning machine readable indicia associated with the package after the package is routed to the delivery address via a final delivery vehicle represents an additional element that is not indicative of a practical application or significantly more.  Scanning is recited at a high level of generality (i.e. as a general means of gathering data for delivering), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The use of the computer (i.e. portable computing device) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of a practical application or an inventive concept.  Furthermore, this scanning / receiving step is also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), storing and retrieving information in memory (Versata; OIP Techs), electronically scanning or extracting data from a physical document (Content Extraction). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Therefore claims 1, 7, 14, and the dependent claims 2-6, 8-13, and 15-20 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-20 are ineligible.

Item #2 in Pre-Interview Communication
Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 14-20:
Claims 14-20 recite a computer storage media, which stores computer executable instructions. The specification does not set forth what constitutes a computer readable medium, and therefore, in view of the ordinary and customary meaning of computer readable media and in accordance with the broadest reasonable interpretation of the claim, said medium could be directed towards a  transitory propagating signal per se and considered to be non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2.  Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O'Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in §101.   Please refer to MPEP 2111.01 and the USPTO’s “Subject Matter Eligibility of Computer Readable Media” memorandum dated January 26, 2010, http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Item #3 in Pre-Interview Communication
Claims 1 and 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application publication 2004/0004119 A1 to Baldassari et al. in view of US patent application .
Claim 1:
With respect to the following:
A package delivery method comprising: 
accessing a consignee profile record to identify a delivery address for a consignee of a package; 
Baldassari, as shown in ¶[0101], ¶[0117] details identifying a delivery address for a consignee of a package, and providing a service provider with specific customer-specific rules needed to serve the customer, highly suggesting but not explicitly stating accessing a customer profile record to identify a delivery address for a consignee of a package.  To the extent that Baldassari may not explicitly state this, Amato teaches this limitation, establishing recipient accounts (profiles) for recipients with preferences for incoming mail items including letters and packages whether they should be delivered to the recipient at a preferred post office box or mailbox at home or business (i.e. delivery address), returned to the sender, or held; and accessing the profile with the delivery address preference by scanning the name / address / barcode of the mail item  (Amato ¶[0025-26], ¶[0045-46], ¶[0062-63]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to access a consignee profile record to identify a delivery address for a consignee of a package as taught by Amato with the teachings of Baldassari, with the motivation of “controlling mail items that are sent to a recipient” (Amato ¶[0003]). In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include accessing a consignee profile record to identify a delivery address for a consignee of a package as taught by Amato in the system of Baldassari, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
	With respect to the following:
attaching a shipping label to the package indicating the delivery address, the shipping label comprising machine readable indicia that provides access to the consignee profile record; 
Baldassari, as shown in ¶[0117] details attaching a shipping label to the package in indicating the delivery address and the shipping label comprises a machine readable barcode, scanning the label bar code, and the providing access to shipping instructions; but does not explicitly state that the bar code provides access to the consignee profile record.  However, Amato teaches this remaining limitation scanning the bar code or characters with image recognition on the on the mail item which provides access to the customer account (profile) record (Amato ¶[0062-63]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include attaching a shipping label to the package indicating the delivery address, the shipping label comprising machine readable indicia that provides access to the consignee profile record as taught by Amato in the system of Baldassari (in view of Amato), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
	Baldassari (in view of Amato) also teaches the following:
scanning the machine readable indicia of the shipping label with a portable computing device after the package is routed to the delivery address via a final delivery vehicle (Baldassari ¶[0117] details scanning the bar code with the DIAD unit when the delivery service provider is making a delivery for the stop); 
in response to scanning the machine readable indicia, receiving at the portable computing device a set of delivery instructions for the delivery address (Baldassari ¶[0117] details scanning the bar code with the DIAD unit when the delivery service provider is making a delivery for the stop and the DIAD displays delivery information and accessorial data for that stop including whether adult signature is required),
With respect to the following:
the set of delivery instructions having been added to the consignee profile record via a web-based application in response to a communication to the consignee that the package is to be delivered to the delivery address; and 
Baldassari, as shown in ¶[0125-126] details providing inbound notifications to the consignee when the package is about to be delivered; and Amato ¶[0028], ¶[0034] details the delivery instruction preferences are added to the recipient (consignee) account (profile) through an online network such as the Internet; but Baldassari / Amato does not explicitly state that the set of delivery instructions are added to the consignee profile record via a web-based application in response to a communication to the consignee that the package is to be delivered to the delivery address. However, Hayes teaches this limitation, notifying a recipient that the package is to be delivered through an Internet-based messaging system, and then providing the recipient request opportunities through digital instant messages / web-based requests to reschedule time , waive signature requirements, hold mail, or change of addresses; and the architecture supports customer profile management of customer profile data, i.e. adding delivery instructions to the consignee profile record (Hayes Fig 3, ¶[0036-37], ¶[0043], ¶[0046-47]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the set of delivery instructions having been added to the consignee profile record via a web-based application in response to a communication to the consignee that the package is to be delivered to the delivery address as taught by Hayes with the teachings of Baldassari in view of Amato, with the motivation of “more efficient business operations” and it “promotes customer satisfaction” (Hayes ¶[0008], ¶[0012]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the set of delivery instructions having been added to the consignee profile record via a web-based application in response to a communication to the consignee that the package is to be delivered to the delivery address as taught by Hayes in the system of Baldassari in view of Amato, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
	Baldassari (in view of Amato in view of Hayes) also teaches the following:
delivering the package to the delivery address in accordance with the set of delivery instructions, the set of delivery instructions being displayed via a graphical user interface of the portable computing device when the package is being delivered to the delivery address (Baldassari ¶[0117] details displaying delivery information and accessorial data such as whether or not a signature is required on the DIAD when the delivery personnel scans the shipping label when making the delivery).
Claim 4:
	Baldassari in view of Amato in view of Hayes, as shown above, teach the limitations of claim 1.  Amato also teaches the following:
storing the set of delivery instructions in the consignee profile record as standing instructions for all future deliveries (Amato ¶[0023], ¶[0029] details storing the preferences for a recipient / consignee regarding all items identified in the mail stream that satisfy the criteria that they may not want to receive or may want to require alternative processing).
It would have been obvious to one of ordinary skill in the art at the time of the invention to store the set of delivery instructions in the consignee profile record as standing instructions for all future deliveries as taught by Amato with the teachings of Baldassari (in view of Amato in view of Hayes), with the motivation of “controlling mail items that are sent to a recipient” (Amato ¶[0003]). In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include storing the set of delivery instructions in the consignee profile record as standing instructions for all future deliveries as taught by Amato in the system of Baldassari (in view of Amato in view of Hayes), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 5:
	Baldassari in view of Amato in view of Hayes, as shown above, teach the limitations of claim 1.  Hayes also teaches the following:
wherein the set of delivery instructions includes a signature waiver authorizing the package to be delivered to the delivery address without an in-person signature (Hayes ¶[0043] details the delivery instructions include waiving the signature requirement).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the set of delivery instructions includes a signature waiver authorizing the package to be delivered to the delivery address without an in-person signature as taught by Hayes in the system of Baldassari in view of Amato (in view of Hayes), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.

Item #4 in Pre-Interview Communication
Claims 2-3 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application publication 2004/0004119 A1 to Baldassari et al. in view of US patent application publication 2004/0117326 A1 to Amato in view of US patent application publication 2003/0195811 A1 to Hayes et al., as applied to claim 1, and further in view of US patent application publication 2005/0192913 A1 to Lubart.
Claim 2:
Baldassari in view of Amato in view of Hayes, as shown above, teach the limitations of claim 1.  Baldassari does not explicitly state, but Lubart teaches the following:
wherein the set of delivery instructions is added to the consignee profile record on a same day the package is delivered (Lubart ¶[0014], ¶[0043-46] details specifying delivery instructions to a recipient’s user profile where forwarding instructions for mailings with the scannable pseudo name associated with the profile, the profile can be modified at any time and have immediate effect, the instructions can include deliveries on the current day, and instructions targeted to a unique mail object).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the set of delivery instructions is added to the consignee profile record on a same day the package is KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 3:
Baldassari in view of Amato in view of Hayes, as shown above, teach the limitations of claim 1.  Baldassari does not explicitly state, but Lubart teaches the following:
storing the set of delivery instructions in the consignee profile record as a record for only the delivering of the package (Lubart ¶[0045], ¶[0049-50] details specifying delivery instructions to a recipient’s user profile with forwarding instructions for mailings with the scannable pseudo name associated with the profile that can be targeted to a unique mail object).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include storing the set of delivery instructions in the consignee profile record as a record for only the delivering of the package as taught by Lubart with the teachings of Baldassari in view of Amato in view of Hayes, with the motivation that “a user does not have to wait a number of days for the service to be activated” (Lubart ¶[0045]). In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include storing the set of delivery instructions in the consignee profile record as a record for only the delivering of the package as taught by Lubart in the system of Baldassari in view of Amato in view of Hayes, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 6:
Baldassari in view of Amato in view of Hayes, as shown above, teach the limitations of claim 1. With respect to the following:
flagging a specific date associated with the set of delivery instructions in the consignee profile record, 
wherein the set of delivery instructions is received at the portable computing device on the specific date based on the flagging.
Baldassari, as shown in ¶[0101], ¶[0117] details providing delivery instruction information at the portable computing device which includes a scanner when the package label is scanned, but does not explicitly state flagging a specific date associated with the set of delivery instructions in the consignee profile record and the delivery instructions are received based on the flagging.  However, Lubart teaches these remaining limitations, flagging a specific date (or dates) in a user’s profile that all mail objects with the associated pseudo name will update the ‘send to’ address to reflect a new address; and when the pseudo name is scanned (i.e. when the label is scanned, per Baldassari) the destination address is determined by date-matching to the appropriate / new address (Lubart ¶[0043-45], ¶[0049-50]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include flagging a specific date associated with the set of delivery instructions in the consignee profile record, wherein the set of delivery instructions is received at the portable computing device on the specific date based on the flagging as taught by Lubart in the system of Baldassari in view of Amato in view of Hayes, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.

Item #5 in Pre-Interview Communication
Claims 7-8, 11-12, 14-15, and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application publication 2004/0004119 A1 to Baldassari et al. in view of US  
Claim 7:
	Baldassari, as shown, teaches the following:
A system facilitating package delivery, the system comprising: 
one or more processors (Baldassari ¶[0135] details implementation with processor-containing system); and 
one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to perform operations (Baldassari ¶[0135] details implementation with a computer readable medium) comprising: 
communicating to a consignee an indication that a package is to be delivered to a delivery address associated with the consignee (Baldassari ¶[0125-126] details providing inbound notifications to the consignee when the package is about to be delivered);
With respect to the following: 
receiving from the consignee a set of delivery instructions for the delivery address, the set of delivery instructions received from a web-based application in response to the communication to the consignee;
Baldassari, as shown in ¶[0125-126] details providing inbound notifications to the consignee when the package is about to be delivered; but Baldassari does not explicitly state that the set of delivery instructions are added to the consignee profile record via a web-based application in response to a communication to the consignee that the package is to be delivered to the delivery address. However, Hayes teaches this limitation, notifying a recipient that the package is to be delivered through an Internet-based messaging system, and then providing the recipient request opportunities through digital instant messages / web-based requests to reschedule time, waive signature requirements, hold mail, or change of addresses; and the architecture supports customer profile management of customer profile data, i.e. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include receiving from the consignee a set of delivery instructions for the delivery address, the set of delivery instructions received from a web-based application in response to the communication to the consignee as taught by Hayes with the teachings of Baldassari, with the motivation of “more efficient business operations” and it “promotes customer satisfaction” (Hayes ¶[0008], ¶[0012]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include receiving from the consignee a set of delivery instructions for the delivery address, the set of delivery instructions received from a web-based application in response to the communication to the consignee as taught by Hayes in the system of Baldassari, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
	Hayes (of Baldassari in view of Hayes) also teaches the following:
storing the set of delivery instructions in a consignee profile record associated with the consignee (Hayes ¶[0036], ¶[0043], ¶[0047] details obtaining customer shipment inbound requests such as rescheduling, waiving signature requirements, holding mail, and changing addresses; and supporting customer profile management of customer profile data businesses); and 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include storing the set of delivery instructions in a consignee profile record associated with the consignee as taught by Hayes in the system of Baldassari (in view of Hayes), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See KSR International Co. v. Teleflex Inc.
providing the set of delivery instructions to a portable computing device (Baldassari ¶[0117] providing the delivery information and accessorial data including signature requirements to the delivery personnel DIAD portable computing device when they scan the label barcode),
With respect to the following: 
the set of delivery instructions provided in response to a consignee profile record query received by the portable computing device.
Baldassari, as shown in ¶[0117] details providing the delivery information and accessorial data including signature requirements to the delivery personnel DIAD portable computing device when they scan the label barcode, but does not explicitly state that the delivery instructions are in response to the consignee profile record query (when Baldassari scans the bar code label).  However, Amato teaches this remaining limitation, providing the set of stored delivery instructions provided in response to a recipient (consignee) account (profile) record query when the bar code label is scanned (Amato ¶[0030-31], ¶[0062-63]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the set of delivery instructions provided in response to a consignee profile record query received by the portable computing device as taught by Amato with the teachings of Baldassari in view of Hayes, with the motivation of “controlling mail items that are sent to a recipient” (Amato ¶[0003]). In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the set of delivery instructions provided in response to a consignee profile record query received by the portable computing device as taught by Amato in the system of Baldassari in view of Hayes, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 8:
	Baldassari in view of Hayes in view of Amato, as shown above, teach the limitations of claim 7.  With respect to the following:
wherein the consignee profile record query is received by the portable computing device in response to the portable computing device scanning machine readable indicia associated with the package after the package is routed to the delivery address via a final delivery vehicle.
Baldassari, as shown in Abstract, ¶[0101], ¶[0117] details scanning the mail piece / package bar code with the DIAD unit when the delivery service personnel is making their delivery at the stop and obtaining accessorial shipping information data for the stop including information regarding signature requirements, and obtaining customer-specific rules, but does not explicitly state the scanning involves retrieving the consignee profile record.  However, Amato teaches this remaining limitation, details scanning of the barcode information on the mail item to obtain the recipient account record with the delivery information and preferences which can occur at any point in the delivery process (i.e. after the package is routed to the delivery address, per Baldassari) (Amato ¶[0031], ¶[0062]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the consignee profile record query is received by the portable computing device in response to the portable computing device scanning machine readable indicia associated with the package as taught by Amato with the teachings of Baldassari in view of Hayes (in view of Amato), with the motivation of “controlling mail items that are sent to a recipient” (Amato ¶[0003]). In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the consignee profile record query is received by the portable computing device in response to the portable computing device scanning machine readable indicia associated with the package as taught by Amato in the system of Baldassari in view of Hayes (in view of Amato), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 11:
	Baldassari in view of Hayes in view of Amato, as shown above, teach the limitations of claim 7.  Amato also teaches the following:
wherein the set of delivery instructions is stored in the consignee profile record as standing instructions for all future deliveries (Amato ¶[0023], ¶[0029] details storing the preferences for a recipient / consignee regarding all items identified in the mail stream that satisfy the criteria that they may not want to receive or may want to require alternative processing).
It would have been obvious to one of ordinary skill in the art at the time of the invention to store the set of delivery instructions in the consignee profile record as standing instructions for all future deliveries as taught by Amato with the teachings of Baldassari in view of Hayes (in view of Amato), with the motivation of “controlling mail items that are sent to a recipient” (Amato ¶[0003]). In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include storing the set of delivery instructions in the consignee profile record as standing instructions for all future deliveries as taught by Amato in the system of Baldassari in view of Hayes (in view of Amato), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 12:
	Baldassari in view of Hayes in view of Amato, as shown above, teach the limitations of claim 7.  Hayes also teaches the following:
wherein the set of delivery instructions includes a signature waiver authorizing the package to be delivered to the delivery address without an in-person signature (Hayes ¶[0043] details the delivery instructions include waiving the signature requirement).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the set of delivery instructions includes a signature waiver authorizing the package to be delivered to the delivery address without an in-person signature as taught by Hayes in the system of Baldassari (in view of Hayes in view of Amato), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 14:
	Claim 14 recites substantially similar limitations as claim 7 and therefore claim 14 is rejected under the same rationale and reasoning presented above for claim 7.
Claim 15:
	Claim 15 recites substantially similar limitations as claim 8 and therefore claim 15 is rejected under the same rationale and reasoning presented above for claim 8.
Claim 18:
	Claim 18 recites substantially similar limitations as claim 11 and therefore claim 18 is rejected under the same rationale and reasoning presented above for claim 11.
Claim 19:
	Claim 19 recites substantially similar limitations as claim 12 and therefore claim 19 is rejected under the same rationale and reasoning presented above for claim 12.

Item #6 in Pre-Interview Communication
Claims 9-10, 13, 16-17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application publication 2004/0004119 A1 to Baldassari et al. in view of US patent application publication 2003/0195811 A1 to Hayes et al. in view of US patent application publication 2004/0117326 A1 to Amato, as applied to claims 7 and 14, and further in view of US patent application publication 2005/0192913 A1 to Lubart.
Claim 9:
Baldassari in view of Hayes in view of Amato, as shown above, teach the limitations of claim 7.  Baldassari does not explicitly state, but Lubart teaches the following:
wherein the set of delivery instructions is received and stored on a same day the package is delivered to the delivery address (Lubart ¶[0014], ¶[0043-46] details specifying delivery instructions to a recipient’s user profile where forwarding instructions for mailings with the scannable pseudo name associated with the profile, the profile can be modified at any 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the set of delivery instructions is received and stored on a same day the package is delivered to the delivery address as taught by Lubart with the teachings of Baldassari in view of Hayes in view of Amato, with the motivation that “a user does not have to wait a number of days for the service to be activated” (Lubart ¶[0045]). In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the set of delivery instructions is received and stored on a same day the package is delivered to the delivery address as taught by Lubart in the system of Baldassari in view of Hayes in view of Amato, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 10:
Baldassari in view of Hayes in view of Amato, as shown above, teach the limitations of claim 7.  Baldassari does not explicitly state, but Lubart teaches the following:
wherein the set of delivery instructions is stored in the consignee profile record as a record only for delivering the package (Lubart ¶[0045], ¶[0049-50] details specifying delivery instructions to a recipient’s user profile with forwarding instructions for mailings with the scannable pseudo name associated with the profile that can be targeted to a unique mail object).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the set of delivery instructions is stored in the consignee profile record as a record only for delivering the package as taught by Lubart with the teachings of Baldassari in view of Hayes in view of Amato, with the motivation that “a user does not have to wait a number of days for the service to be activated” (Lubart ¶[0045]). In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the set of delivery instructions is stored in the consignee profile record as a record only for delivering the package as taught by Lubart in the system of Baldassari in view of Hayes in view of KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 13:
	Baldassari in view of Hayes in view of Amato, as shown above, teach the limitations of claim 7. With respect to the following:
storing a flag with the set of delivery instructions in the consignee profile record, the flag being associated with a specific date, 
wherein the set of delivery instructions is provided to the portable computing device on the specific date based on the flag.
Baldassari, as shown in ¶[0101], ¶[0117] details providing delivery instruction information at the portable computing device which includes a scanner when the package label is scanned, but does not explicitly state flagging a specific date associated with the set of delivery instructions in the consignee profile record and the delivery instructions are received based on the flagging.  However, Lubart teaches these remaining limitations, flagging a specific date (or dates) in a user’s profile that all mail objects with the associated pseudo name will update the ‘send to’ address to reflect a new address; and when the pseudo name is scanned (i.e. when the label is scanned, per Baldassari) the destination address is determined by date-matching to the appropriate / new address (Lubart ¶[0043-45], ¶[0049-50]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include storing a flag with the set of delivery instructions in the consignee profile record, the flag being associated with a specific date, wherein the set of delivery instructions is received at the portable computing device on the specific date based on the flagging as taught by Lubart in the system of Baldassari in view of Hayes in view of Amato, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 16:

Claim 17:
	Claim 17 recites substantially similar limitations as claim 10 and therefore claim 17 is rejected under the same rationale and reasoning presented above for claim 10.
Claim 20:
	Claim 20 recites substantially similar limitations as claim 13 and therefore claim 20 is rejected under the same rationale and reasoning presented above for claim 13.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Item #7 in Pre-Interview Communication
Claims 1, 3-6, 8, and 15:
Claims 1, 3-6, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5 of U.S. Patent No. 10,134,002 (hereinafter ‘002) in view of US patent application publication 2004/0004119 A1 to Baldassari et al. in view of US patent application publication 2003/0195811 A1 to Hayes et al.
Claim 1 does not correspond to the ‘002 patent, however it is an obvious modification to claim 5 of the ‘002 patent.  First, claim 1 of this Application omits limitations and elements from claim 5 of ‘002, and it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).  Second, claim 5 of ‘002 does not include the feature scanning the machine readable indicia of the shipping label with a portable computing device after the package is routed to the delivery address via a final delivery vehicle; and in response to scanning the machine readable indicia receiving at the portable computing device a set of delivery instructions for the delivery address. However, this is an obvious variation and Baldassari teaches these limitations (Baldassari ¶[0117]) and one of ordinary skill in the art would make these modifications to ‘002 with the motivation of “presenting the service provider with an ordered plan to complete the work” (Baldassari ¶[0113]). Third, claim 5 of ‘002 does not include the feature of receiving the set of delivery instructions having been added to the consignee profile record in response to a communication to the consignee that the package is to be delivered to the delivery address. However, this is an obvious variation and Hayes 
Claim 3 does not correspond to the ‘002 patent, however it is an obvious modification to claim 5 of the ‘002 patent, applying the same modifications that are applied as stated above regarding claim 1.
Claim 4 does not correspond to the ‘002 patent, however it is an obvious modification to claims 3 and 5 of the ‘002 patent, applying the same modifications that are applied as stated above regarding claim 1.
Claim 5 does not correspond to the ‘002 patent, however it is an obvious modification to claim 5 of the ‘002 patent.  First, apply the same modifications that are applied as stated above regarding claim 1 of this Application.  Second, claim 5 of ‘002 does not include the feature wherein the set of delivery instructions includes a signature waiver authorizing the package to be delivered to the delivery address without an in-person signature.  However, this is an obvious variation and Hayes teaches this limitation (Hayes ¶[0043]) and one of ordinary skill in the art would make these modifications to ‘002 with the motivation of “more efficient business operations” and it “promotes customer satisfaction” (Hayes ¶[0008], ¶[0012]).  
Claim 6 does not correspond to the ‘002 patent, however it is an obvious modification to claims 4 and 5 of the ‘002 patent, applying the same modifications that are applied as stated above regarding claim 1.
Claims 8 and 15 do not correspond to the ‘002 patent, however they are an obvious modification to claim 5 of the ‘002 patent.  First, claims 8 and 15 of this Application omit limitations and elements from claim 5 of ‘002, and it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).  Second, claim 5 of ‘002 does not include the feature of scanning the machine readable indicia of the shipping label with a portable computing device after the package is routed to the delivery address via a final delivery vehicle. However, this is an obvious variation and Baldassari teaches this limitation (Baldassari ¶[0117]) and one of ordinary skill in the art would make this modification to ‘002 with the motivation of “presenting the service provider 

Item #8 in Pre-Interview Communication
Claim 2:
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,134,002 (hereinafter ‘002) in view of US patent application publication 2004/0004119 A1 to Baldassari et al. in view of US patent application publication 2003/0195811 A1 to Hayes et al. in view of US patent application publication 2005/0192913 A1 to Lubart.
Claim 2 does not correspond to the ‘002 patent, however it is an obvious modification to claim 5 of the ‘002 patent.  First, apply the same modifications that are applied as stated above regarding claim 1 of this Application.  Second, claim 5 of ‘002 does not include the feature wherein the set of delivery instructions is added to the consignee profile record on a same day the package is delivered.  However, this is an obvious variation and Lubart teaches these limitations (Lubart ¶[0014], ¶[0043-46]) and one of ordinary skill in the art would make these modifications to ‘002 with the motivation of “a user does not have to wait a number of days for the service to be activated” (Lubart ¶[0045]).  

Item #9 in Pre-Interview Communication
Claims 7, 10-14, and 17-20:
Claims 7, 10-14, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5 of U.S. Patent No. 10,134,002 (hereinafter ‘002) in view of US patent application publication 2003/0195811 A1 to Hayes et al.
Claims 7 and 14 do not correspond to the ‘002 patent, however they are an obvious modification to claim 5 of the ‘002 patent.  First, claims 7 and 14 of this Application omit limitations and elements from claim 5 of ‘002, and it would have been obvious to one of ordinary skill in the art at the time of the In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).  Second, claim 5 of ‘002 does not include the feature of receiving the delivery instructions in response to the communication to the consignee. However, this is an obvious variation and Hayes teaches this limitation (Hayes Fig 3, ¶[0036-37], ¶[0043], ¶[0046-47]) and one of ordinary skill in the art would make these modifications to ‘002 with the motivation of “more efficient business operations” and it “promotes customer satisfaction” (Hayes ¶[0008], ¶[0012]).
Claims 10 and 17 do not correspond to the ‘002 patent, however they are an obvious modification to claim 5 of the ‘002 patent, applying the same modifications that are applied as stated above regarding claim 7.
Claims 11 and 18 do not correspond to the ‘002 patent, however they are an obvious modification to claims 3 and 5 of the ‘002 patent, applying the same modifications that are applied as stated above regarding claim 7.
Claims 12 and 19 do not correspond to the ‘002 patent, however they are an obvious modification to claim 5 of the ‘002 patent.  First, apply the same modifications that are applied as stated above regarding claim 7 of this Application.  Second, claim 5 of ‘002 does not include the feature wherein the set of delivery instructions includes a signature waiver authorizing the package to be delivered to the delivery address without an in-person signature.  However, this is an obvious variation and Hayes teaches this limitation (Hayes ¶[0043]) and one of ordinary skill in the art would make these modifications to ‘002 with the motivation of “more efficient business operations” and it “promotes customer satisfaction” (Hayes ¶[0008], ¶[0012]).
Claims 13 and 20 do not correspond to the ‘002 patent, however they are an obvious modification to claims 4 and 5 of the ‘002 patent, applying the same modifications that are applied as stated above regarding claim 7.

Item #10 in Pre-Interview Communication
Claims 9 and 16
Claims 9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,134,002 (hereinafter ‘002) in view of US patent application publication 2003/0195811 A1 to Hayes et al. in view of US patent application publication 2005/0192913 A1 to Lubart.
Claims 9 and 16 do not correspond to the ‘002 patent, however they are an obvious modification to claim 5 of the ‘002 patent.  First, apply the same modifications that are applied as stated above regarding claim 7 of this Application.  Second, claim 5 of ‘002 does not include the feature wherein the set of delivery instructions is received and stored on a same day the package is delivered to the delivery address.  However, this is an obvious variation and Lubart teaches these limitations (Lubart ¶[0014], ¶[0043-46]) and one of ordinary skill in the art would make these modifications to ‘002 with the motivation of “a user does not have to wait a number of days for the service to be activated” (Lubart ¶[0045]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        /MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628